                Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 1 of 13



                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF OKLAHOMA

 DANNY COLLINS, individually and on behalf of all                            CLASS ACTION
 others similarly situated,
                                                                                  Case No. CIV-20-1067-JD
       Plaintiff,
                                                                       JURY TRIAL DEMANDED
 vs.

 SONIC CORP. d/b/a SONIC DRIVE-IN, a Delaware
 Corporation,

   Defendant.
 ______________________________________/

                                     CLASS ACTION COMPLAINT

           1.       Plaintiff, Danny Collins, brings this action against Defendant, Sonic Corp. d/b/a

Sonic Drive-In, to secure redress for violations of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227.

                                        NATURE OF THE ACTION

           2.       This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq., (the “TCPA”).

           3.       Defendant is the operator of a national drive-in fast-food restaurant chain. To promote

its services, Defendant engages in unsolicited marketing, harming thousands of consumers in the

process.

           4.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,

which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life

of thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself and members

of the class, and any other available legal or equitable remedies.

                                       JURISDICTION AND VENUE
             Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 2 of 13



        5.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

which will result in at least one class member belonging to a different state than that of Defendant.

Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call in violation

of the TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or

more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the

Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA

jurisdiction are present.

        6.      Venue is proper in the United States District Court for the Western District of Oklahoma

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant resides within this judicial district,

Defendant is deemed to reside in any judicial district in which it is subject to the court’s personal

jurisdiction, and because Defendant provides and markets its services within this district thereby

establishing sufficient contacts to subject it to personal jurisdiction. Further, Defendant’s tortious

conduct against Plaintiff occurred within the State of Oklahoma and, on information and belief,

Defendant has sent the same text messages complained of by Plaintiff to other individuals within this

judicial district, such that some of Defendant’s acts in making such text messages have occurred within

this district, subjecting Defendant to jurisdiction in the State of Oklahoma.

                                                PARTIES

        7.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of

Cook County, Illinois.

        8.      Defendant is a Delaware corporation whose principal office is located at 300 Johnny

Bench Dr., Oklahoma City, OK 73104. Defendant directs, markets, and provides its business activities

throughout the State of Oklahoma.

                                               THE TCPA
              Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 3 of 13



        9.       The Plaintiff brings this class action complaint for damages, injunctive relief, and any

other available legal or equitable remedies, resulting from the illegal actions of Defendant in making

unlawful calls to his telephone line, in violation of the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 et seq. (“TCPA”) and Plaintiff’s privacy rights.

        10.       The TCPA exists to prevent communications like the ones described within this

complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints about

abuses of telephone technology—for example, computerized calls dispatched to private homes—

prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

        11.       When it passed the TCPA, Congress intended to provide consumers a choice as to how

telemarketers may call them and found that “[t]echnologies that might allow consumers to avoid

receiving such calls are not universally available, are costly, are unlikely to be enforced, or place an

inordinate burden on the consumer.” Pub. L. No. 102–243, § 11. Congress also found that “the evidence

presented to the Congress indicates that automated or prerecorded calls are a nuisance and an invasion

of privacy, regardless of the type of call . . . .” Id. at §§ 12-13.

        12.      Congress also authorized the Federal Communications Commission to establish a

national database of consumers who object to receiving “telephone solicitations,” which the act defined

as commercial sales calls. Id. at § 3.

        13.      In 2003, FCC promulgated regulations that created the National Do Not Call Registry.

See 47 C.F.R. § 64.1200(c)(2). The National Do Not Call Registry is a list containing the telephone

numbers of individuals who affirmatively indicate that they do not wish to receive unsolicited calls from

commercial telemarketers. Do not call registrations must be honored indefinitely. Id.

        14.      The Federal Communications Commission (“FCC”) is empowered to issue rules and

regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and
                Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 4 of 13



inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

(2003).

          15.      The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          16.      “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

          17.      “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

WL 21517853, at *49).

          18.      The FCC has explained that calls motivated in part by the intent to sell property, goods,

or services are considered telemarketing under the TCPA.              See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

services during the call or in the future. Id.

          19.      In other words, offers “that are part of an overall marketing campaign to sell property,

goods, or services constitute” telemarketing under the TCPA. See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
              Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 5 of 13



        20.      If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations Implementing

the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

“for non-telemarketing and non-advertising calls”).

        21.      Further, the FCC has issued rulings and clarified that consumers are entitled to the same

consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a text message

falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc.,

2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it

obtained Plaintiff's prior express consent before sending him the text message). (emphasis added).

        22.      As recently held by the United States Court of Appeals for the Ninth Circuit:

“Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No. 14-

55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1549 (2016) (emphasis original)).

                                                     FACTS

        23.      On or about July 11, 2020 and July 22, 2020, Defendant sent the following

telemarketing text messages to Plaintiff’s cellular telephone number ending in 0177 (the “0177

Number”):
              Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 6 of 13




        24.      On July 11, 2020, Plaintiff responded with the word “Stop” in an attempt to opt-

out of any further text communication with Defendant.

        25.      Despite Plaintiff’s use of Defendant’s preferred opt-out language, Defendant

ignored Plaintiff’s opt-out demand and sent Plaintiff another promotional text message on or about

July 22, 2020.

        26.      Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and within

the time frame relevant to this action.

        27.      Defendant’s text messages constitute telemarketing because they encouraged the future

purchase or investment in property, goods, or services, i.e., selling Plaintiff fast-food.

        28.      The information contained in the text message advertises Defendant’s promotional

menu items and specials, which Defendant sends to promote its business.

        29.      Defendant sent or caused to be sent the subject texts from within this judicial district

and, therefore, Defendant’s violation of the TCPA occurred within this district. Upon information and
                  Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 7 of 13



belief, Defendant caused other text messages to be sent to individuals residing within this judicial

district.

            30.      Defendant’s texts were not made for an emergency purpose or to collect on a debt

pursuant to 47 U.S.C. § 227(b)(1)(B).

            31.      Upon information and belief, Defendant does not have a written policy for

maintaining an internal do not call list pursuant to 47 U.S.C. § 64.1200(d)(1).

            32.      Upon information and belief, Defendant does not inform and train its personnel

engaged in telemarketing in the existence and the use of any internal do not call list pursuant to 47

U.S.C. § 64.1200(d)(2).

            33.      Upon information and belief, Defendant does not record any request from a

telephone subscriber not to receive texts and do not place the subscriber’s name and number on an

internal do not call list pursuant to 47 U.S.C. § 64.1200(d)(3).

            34.      Plaintiff is the subscriber and sole user of the 0177 Number, and is financially

responsible for phone service to the 0177 Number.

            35.      The text messages originated from telephone number 876-642, which upon information

and belief are owned and operated by Defendant.

            36.      Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

text messages also inconvenienced Plaintiff and caused disruption to his daily life.

            37.      Defendant’s unsolicited text messages caused Plaintiff actual harm including his time

wasted in his repeated attempts to opt-out of any further communication with Defendant.

            38.      Defendant’s unsolicited text messages caused Plaintiff actual harm. Specifically,

Plaintiff estimates that he has wasted approximately 10 minutes reviewing all of Defendant’s

unwanted messages and retaining counsel for this case in order to stop Defendant’s unwanted

messages.
              Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 8 of 13



        39.      Furthermore, Defendant’s text messages took up memory on Plaintiff’s cellular

phone. The cumulative effect of unsolicited text messages like Defendant’s poses a real risk of

ultimately rendering the phone unusable for text messaging purposes as a result of the phone’s

memory being taken up. See https://www.consumer.ftc.gov/articles/0350-text-message-spam#text

(finding that text message solicitations like the ones sent by Defendant present a “triple threat” of

identity theft, unwanted cell phone charges, and slower cell phone performance).

        40.      Defendant’s text messages also can slow cell phone performance by taking up space

on the recipient phone’s memory. See https://www.consumer.ftc.gov/articles/0350-text-message-

spam#text (finding that spam text messages can slow cell phone performance by taking up phone

memory space).

                                       CLASS ALLEGATIONS

        PROPOSED CLASS

        41.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

himself and all others similarly situated.

        42.      Plaintiff brings this case on behalf of a Class defined as follows:

                     Internal Do Not Call Class: All persons within the United
                     States who, within the four years prior to the filing of this
                     Complaint, were sent a text message from Defendant or
                     anyone on Defendant’s behalf, to said person’s cellular
                     telephone number after making a request to Defendant to
                     not receive future text messages.

        43.      Defendant and its employees or agents are excluded from the Class. Plaintiff does not

know the number of members in the Class, but believes the Class members number in the several

thousands, if not more.

        NUMEROSITY

        44.      Upon information and belief, Defendant has placed automated and/or prerecorded text

messages to cellular telephone numbers belonging to thousands of consumers throughout the United
             Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 9 of 13



States without their prior express consent. The members of the Class, therefore, are believed to be so

numerous that joinder of all members is impracticable.

       45.      The exact number and identities of the Class members are unknown at this time and can

only be ascertained through discovery. Identification of the Class members is a matter capable of

ministerial determination from Defendant’s call records.

             COMMON QUESTIONS OF LAW AND FACT

       46.      There are numerous questions of law and fact common to the Class which predominate

over any questions affecting only individual members of the Class. Among the questions of law and

fact common to the Class are:

                    (1) Whether Defendant’s conduct violates the TCPA;

                    (2) Whether Defendant’s text messages were made for an emergency purpose;

                    (3) Whether Defendant’s text messages were made to collect on a debt;

                    (4) Whether Defendant adhered to requests by Class members to stop sending text

                        messages to their telephone numbers;

                    (5) Whether Defendant keeps records of text message recipients who revoked

                        consent to receive text messages;

                    (6) Whether Defendant has any written policies for maintaining an internal do not

                        call list;

                    (7) Whether Plaintiff and members of the Class are entitled to damages, costs, or

                        attorney’s fees from Defendant;

                    (8) Whether Defendant violated the privacy rights of Plaintiff and members of the

                        Class;

                    (9) Whether Defendant’s conduct caused Plaintiff and members of the Class

                        inconvenience or annoyance; and

                    (10) Whether Plaintiff and members of the Class are entitled to a permanent
           Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 10 of 13



                     injunction enjoining Defendant from continuing to engage in its unlawful conduct.

        47.     The common questions in this case are capable of having common answers. If Plaintiff’s

claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

being efficiently adjudicated and administered in this case.

              TYPICALITY

        48.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

on the same factual and legal theories.

              PROTECTING THE INTERESTS OF THE CLASS MEMBERS

        49.     Plaintiff is a representative who will fully and adequately assert and protect the interests

of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

and will fairly and adequately protect the interests of the Class.

              PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

        50.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

Class are in the millions of dollars, the individual damages incurred by each member of the Class

resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

and, even if every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

        51.     The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

one court might enjoin Defendant from performing the challenged acts, whereas another may not.
             Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 11 of 13



Additionally, individual actions may be dispositive of the interests of the Class, although certain class

members are not parties to such actions.

                                              COUNT I
                            Violations of the TCPA, 47 U.S.C. § 227(c)(2)
                                (On Behalf of Plaintiff and the Class)

          52.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          53.     The TCPA provides that any “person who has received more than one telephone

call within any 12-month period by or on behalf of the same entity in violation of the regulations

prescribed under this subsection may” bring a private action based on a violation of said

regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).

          54.     Under 47 U.S.C. § 64.1200(d), “[n]o person or entity shall initiate any call for

telemarketing purposes to a residential telephone subscriber unless such person or entity has instituted

procedures for maintaining a list of persons who request not to receive telemarketing calls made by or

on behalf of that person or entity. The procures instituted must meet certain minimum standards,

including:

          “(3) Recording, disclosure of do-not-call requests. If a person or entity making a call for
          telemarketing purposes (or on whose behalf such a call is made) receives a request from
          a residential telephone subscriber not to receive calls from that person or entity, the
          person or entity must record the request and place the subscriber’s name, if provided,
          and telephone number on the do-not call list at the time the request is made. Persons or
          entities making calls for telemarketing purposes (or on whose behalf such calls are
          made) must honor a residential subscriber’s do-not-call request within a reasonable time
          from the date such request is made. This period may not exceed thirty days from the
          date of such request . . . .

          (6) Maintenance of do-not-call lists. A person or entity making calls for telemarketing
          purposes must maintain a record of a consumer’s request not to receive further
          telemarketing calls. A do-not-call request must be honored for 5 years from the time the
          request is made.”

          47 C.F.R. § 64.1200(d)(3), (6).
          Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 12 of 13



        55.     Under 47 C.F.R. § 64.1200(e) the rules set forth in 47 C.F.R. § 64.1200(d) are

applicable to any person or entity making telephone solicitations or telemarketing calls to wireless

telephone numbers.

        “(e) The rules set forth in paragraph (c) and (d) of this section are applicable to any
        person or entity making telephone solicitations or telemarketing calls to wireless
        telephone numbers to the extent described in the Commission's Report and Order, CG
        Docket No. 02-278, FCC 03-153, “Rules and Regulations Implementing the Telephone
        Consumer Protection Act of 1991.”

        47 C.F.R. § 64.1200(e).

        56.     Plaintiff and class members made requests to Defendant not to receive calls from

Defendant.

        57.     Defendant failed to honor Plaintiff and class members’ requests.

        58.     Upon information and belief, Defendant has not instituted procedures for maintaining a

list of persons who request not to receive telemarketing text messages and calls made by or on behalf

of Defendant, pursuant to 47 C.F.R. § 64.1200(d).

        59.     Because Plaintiff and class members received more than one text message in a 12-

month period made by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200(d), as described

above, Defendant violated 47 U.S.C. § 227(c)(5).

        60.     As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5), Plaintiff and class

members are entitled to an award of $500.00 in statutory damages, for each and every negligent

violation, pursuant to 47 U.S.C. § 227(c)(5).

        61.     As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5)., Plaintiff and class

members are entitled to an award of $1,500.00 in statutory damages, for each and every knowing and/or

willful violation, pursuant to 47 U.S.C. § 227(c)(5).

        62.     Plaintiff and class members also suffered damages in the form of invasion of privacy.

        63.     Plaintiff and class members are also entitled to and seek injunctive relief prohibiting

Defendant’s illegal conduct in the future, pursuant to 47 U.S.C. § 227(c)(5).
            Case 5:20-cv-01067-JD Document 1 Filed 10/21/20 Page 13 of 13



                                        PRAYER FOR RELIEF
          WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the following

relief:

    a)       An order certifying this case as a class action on behalf of the Classes as defined above, and

appointing Plaintiff as the representative of the Classes and counsel as Class Counsel;

    b)       Statutory damages of $500.00 for each negligent violation of the TCPA over the last four

years;

    c)       Statutory damages of $1,500 for each knowing or willful violation of the TCPA over the

last four years;

    d)       An award of actual and punitive damages arising from Defendant’s wrongful and illegal

conduct;

    e)       An injunction requiring Defendant to cease all unsolicited text messaging activity to

individuals who have requested to be removed from Defendant’s contact list, and to otherwise protect

the interests of the Classes;

    f)       Such further and other relief as the Court deems necessary.

                                                JURY DEMAND

           Plaintiff and Class Members hereby demand a trial by jury.


Dated: October 21, 2020

 Shamis & Gentile, P.A.
 /s/ Andrew J. Shamis
 Andrew J. Shamis, Esq.
 Florida Bar No. 101754
 ashamis@shamisgentile.com
 14 NE 1st Avenue, Suite 705
 Miami, FL 33132
 Telephone: 305-479-2299

 Counsel for Plaintiff and the Class
